DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cucci et al. US 5,528,409 in view of Berkman US 2007/0201540.
Regarding claim 1, Cucci et al. discloses in Fig. 1, an optical power supply system comprising:
a power sourcing equipment 46 that outputs feed light;
a powered device 50 that converts the feed light into electric power, wherein the feed light is from the power sourcing equipment, and the electric power obtained by the 
an information obtaining part 54 (i.e., remote micro-controller) that obtains communication operation information on an operation status of communication that is performed by the communicator; and
a power supply controller 24 that, based on the communication operation information obtained by the information obtaining part, controls output of the feed light from the power sourcing equipment,
wherein the communication operation information includes at least one of measured communication load information that is information on an actually measured communication load, potential communication load information that is information on a potential maximum communication load, and predicted communication load information that is information on a predicted communication load (col.1, lines 53-60; col. 2, lines 39-49).
Cucci does not specifically disclose wherein the communicator is a wireless communicator that performs wireless communication.
Berkman discloses in Figs. 3-4, 7-9, the well-known wireless communicator that performs wireless communication (see element 140 of Figs. 3-4, 7-9).
Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the wireless device 140 taught by Berkman in the apparatus of Cucci.
One of ordinary skill in the art would have been motivated to do that in order to transmit the optical signal over the free space medium.

	Regarding claim 4, Berkman discloses wherein the potential communication load information includes the number of active users coverable by the wireless communication (paragraph 0072).
	Regarding claim 5, Berkman discloses wherein the predicted communication load information includes information in which date-and-time information is associated with information on a communication load that is expected to be thereat (paragraph 0067).
	Regarding claim 6, Cucci discloses
a first data communication device 16 including the power sourcing equipment 46; and
a second data communication device 18 including the powered device 50 and performing optical communication with the first data communication device,
wherein the communicator  54 is provided in the second data communication device, and transmits and receives data to and from another communicator, the data being communicated with the first data communication device,
wherein the information obtaining part is provided in the second data communication device, and transmits the obtained communication operation information to the first data communication device, and wherein the power supply controller is provided in the first data communication device (see Fig. 1)..

 Regarding claim 14, Cucci discloses in Fig. 1, an optical power supply system comprising:
a power sourcing equipment 46 that outputs feed light;
a powered device 50 that converts the feed light into electric power, wherein the feed light is from the power sourcing equipment, and the electric power obtained by the conversion by the powered device is supplied to a communicator 14 (i.e., process variable transmitter device);
an information obtaining part 54 (i.e., remote micro-controller) that obtains communication operation information on an operation status of communication that is performed by the communicator;
a power supply controller 24 that, based on the communication operation information obtained by the information obtaining part, controls output of the feed light from the power sourcing equipment;
a first data communication device 16 including the power sourcing equipment; and
a second data communication device 18 including the powered device and performing optical communication with the first data communication device,

wherein the information obtaining part is provided in the second data communication device, and transmits the obtained communication operation information to the first data communication device, and wherein the power supply controller is provided in the first data communication device  (Fig. 1; col.1, lines 53-60; col. 2, lines 39-46).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Bae et al. U.S. Publication no. 2014/0320313.  System and method forsupplying power to transmission tower using optical power device
b.	Sanderson et al. U.S. Patent no. 8,358,893.  Photonic powered cable assembly
c.	Goergen et al. U.S. Publication no. 2019/0089467.  Power delivery through an optical system

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.


The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
1/21/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637